FILED
                           NOT FOR PUBLICATION                             OCT 09 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10307

              Plaintiff - Appellee,              D.C. No. 2:13-cr-50030-GMS-1

  v.
                                                 MEMORANDUM*
BENNETT LAQUAN WILLIAMS,

              Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     G. Murray Snow, District Judge, Presiding

                            Submitted October 7, 2014**
                                Phoenix, Arizona

Before: D.W. NELSON, SILVERMAN, and M. SMITH, Circuit Judges.

       Bennett Laquan Williams appeals from the district court’s order revoking his

supervised release, sentencing him to twelve months in prison, and imposing a new

forty-eight month term of supervised release. Specifically, Williams argues that


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the magistrate judge who accepted his admission to a supervised release violation

lacked the authority to do so. Williams also contends that the district court failed

to properly inform him of the maximum penalty at the time of his admission. We

assume that all parties are familiar with the facts of this case and only recite those

facts necessary to this disposition. We affirm.

                                        Discussion

A. Authority of the Magistrate Judge

      In United States v. Sanchez-Sanchez, 333 F.3d 1065, 1070 (9th Cir. 2003),

we held that in order for a magistrate judge to preside over a revocation hearing a

district judge must have “designate[d] the magistrate judge to conduct the

revocation hearing” and the defendant must give “express consent.” Both

requirements are met here. Prior to the hearing before the magistrate judge

Williams consented to “go forward with [his] . . . Admission or Denial Hearing on

Petition for Revocation of . . . Supervised Release . . . .” Further, District Judge

Snow has expressly delegated “Admit/Deny Hearings on Petitions for Revocation

of Supervised Release” to a magistrate judge. We reject Williams’ argument that

such an order must designate a “specific individual magistrate judge” as

inconsistent with the text of the statute, which provides authority to “designate a

magistrate judge to conduct hearings to modify, revoke, or terminate supervised

release . . . .” 18 U.S.C. § 3401(i).
B. Sentencing

      Williams contends that the district court erred by not adhering to Federal

Rule of Criminal Procedure 11(b)(H), which requires the judge to advise

defendants about “the maximum possible penalty, including . . . supervised

release.” Revocations of supervised release, however, are governed by Rule 32.1,

and courts need not adhere to the strictures of Rule 11 in such proceedings. United

States v. Segal, 549 F.2d 1293, 1296 (9th Cir. 1977).

      AFFIRMED